—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered January 10, 1994, convicting him of criminal possession of a weapon in the third degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of the four counts of criminal possession of a weapon in the third degree beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Joy, Altman and Florio, JJ., concur.